DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9,  16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0001612) as evidenced by Matsuura (US 2003/0137239).

Regarding Claim 1, Lee teaches an OLED including a first hole injection layer 410, a hole transfer layer 420, a blocking member 425, a first organic light emitting layer 430, a charge generation layer 450, a second hole injection layer 460, a second organic light emitting layer 480, an electron transfer layer 490, etc. The blocking member 425 including an exciton quenching layer (EQL) may be disposed between the first organic light emitting layer 430 and the hole transfer layer 420 in the first sub-pixel region of the light emitting structure 406. In this case, the exciton quenching layer of the blocking member include a first hole injection layer 410, a hole transfer layer 420, a blocking member 425, a first organic light emitting layer 430, a charge generation layer 450, a second hole injection layer 460, a second organic light emitting layer 480, an electron transfer layer 490, etc. 
The first electrode 300 may serve as an anode for providing holes into a first hole injection layer 410 of the light emitting structure 400. Here, the second electrode 500 may serve as a cathode for supplying electrons into an electron transfer layer 490 (paragraph 102).
The blocking member 425 including an exciton quenching layer (EQL) may be disposed between the first organic light emitting layer 430 and the hole transfer layer 420 in the first sub-pixel region of the light emitting structure  Lee teaches an OLED including a first hole injection layer, a first organic light emitting layer, a charge generation layer, a second hole injection layer, a second organic light emitting layer, and an electron transfer layer. The first hole injection layer may be on the first electrode. The first organic light emitting layer may be on the first hole injection layer. The charge generation layer may be on the first organic light emitting layer. The second hole injection layer may be on the charge generation layer. The second organic light emitting layer may be on the second hole injection layer. The electron transfer layer may be on the second organic light emitting layer (paragraph 177). The first organic light emitting layer 430 may include a blue fluorescent dopant or a blue phosphorescent dopant dispersed in a host (paragraph 121). The second organic light emitting layer 480 may have the single layer structure including a green dopant and a red dopant dispersed in a host (paragraph 127).
The blocking member may include an electron blocking layer or an exciton quenching layer (paragraph 23). The blocking member may be at least one of the first sub-pixel region, the second sub-pixel region, or the third sub-pixel region (paragraph 10). The first organic light emitting layer 430 may be disposed on the hole transfer layer 420. 
A hole blocking layer (not illustrated) may be present instead of the additional electron transfer layer 435 may be disposed between the first organic light emitting layer 430 and the charge generation layer 450. The hole blocking layer may block a movement of holes from the first organic light emitting layer 430 to the charge generation layer 450, thereby improving the luminance efficiency of the light emitting structure 404.
While not mentioning the term exciton quenching layer in connection with hole blocking layer, the office views a hole blocking layer as a quenching layer in an analogous fashion just an electron blocking layer is an exciton quenching layer. Both layers (electron blocking layer and hole blocking layer) function to confine exciton species in a light emitting layer to improve device efficiency.
Matsuura teaches that it is known in the art that one means to obtain high luminance is through the introduction of a hole blocking layer (an exciton blocking layer) (paragraph 7).
The office notes that the hole blocking layer is functionally equivalent to an exciton blocking layer.
Matsuura further teaches that an exciton blocking layer enclosing excitons generated by recombination within the light emission layer (paragraph 40).
Based on the above, the office views the hole blocking layer of Lee as functionally equivalent to an exciton blocking layer which is positioned to replace the charge generation layer 450 which is thus located between the first light emitting layer and the second light emitting layer
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have considered the hole blocking layer of Lee as functionally equivalent to an exciton blocking layer located between the first light emitting layer and the second light emitting layer which reads on the instant limitations, absent unexpected results (per claim 1).	

	
Regarding Claim 9, Lee as evidenced by Matsuura teaches the device of claim 1 wherein the exciton blocking layer is the same as an exciton quenching layer.
The amount of a blocking/quenching material present in said layer is viewed as a result effective variable whereby a suitable level of the blocking/quenching material would be determined by experimentation to ascertain the range which translates into an optimized improvement of device efficiency via the confinement of exciton to the light emitting layer.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the blocking/quenching material level which would have included claimed ranges to optimize device efficiency, absent unexpected results (per claim 9).	


Regarding Claim 16, Lee teaches the first organic light emitting layer 430 may include a blue fluorescent dopant or a blue phosphorescent (paragraph 121). The red light-emitting film may include a red dopant dispersed in a host. In some example embodiments, the second organic light emitting layer 480 may have the single layer structure including a green dopant and a red dopant dispersed in a host (paragraph 127).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from phosphorescent dopants for second light emitting layer since phosphorescent dopants were used in the first light emitting layer, absent unexpected results (per claim 16).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0001612) in view of Kim (US2004/0170863) as evidenced by Matsuura (US 2003/0137239).

Regarding Claims 17, Lee teaches the device of claim 1, but fails mention the phosphorescent dopant material.
Kim teaches  in an organic electroluminescent device the light-emitting layer may be constructed with or without a dopant. Dopants are introduced to improve the light-emission efficiency, to tune the color of the emission (paragraph 101) Generally, dopants are selected from fluorescent or phosphorescent materials having higher quantum efficiency than the host material (paragraph 102). T phosphorescent dopant can be represented by (paragraph 104):

    PNG
    media_image1.png
    368
    264
    media_image1.png
    Greyscale

The office notes that the top phenyl-pyridine based dopant reads on applicants’ Formula 401 wherein R401 and R402 = H; X403 and X404 = carbon; X405 and X406 = single bond; X402 = nitrogen; A401 = phenyl; A402 = pyridine.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known phosphorescent dopants which would have included the phenyl-pyridine based dopant which reads on the instant limitations, absent unexpected results (per claims 17).	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0001612) in view of Suh (US 2006/0124924) as evidenced by Matsuura (US 2003/0137239).


Regarding Claim 21, Lee teaches the device of claim 1. The device can be formulated into a display (paragraphs 46 and 83).  Lee fails to mention a transistor that includes a source, a drain, a gate, and an active layer; and the organic light-emitting device wherein any one of the source and the drain is electrically connected to the organic light-emitting device. 
Suh teaches thin film transistor (TFT) and an organic electroluminescent display including the same. The organic electroluminescent display includes: a gate electrode; source and drain electrodes that are insulated from the gate electrode; an organic semiconductor layer that is insulated from the gate electrode and electrically connected to the source and the drain electrodes. The TFT is used in a flat panel display (abstract).
As both Lee and Suh teach electronic devices used in displays, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have arranged used the display of Lee according to a known configuration with respect to the source, drain, gate and active layer which would have included the configuration taught Suh which reads on the instant limitations, absent unexpected results (per claim 21).

Allowable Subject Matter
Claims 2-8, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The electronic requirements (per claims 2-3, 18-19)
Quenching material (per claims 4-8)
Device layer configuration (per claims 10-11, 20)
Third dopant (per claims 12-13)
Host (per claims 14-15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786